Citation Nr: 0010515	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain. 

2.  Entitlement to service connection for a spasm of the left 
leg.

3.  Entitlement to service connection for a right knee 
disability. 

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
Crohn's disease. 

6.  Entitlement to a compensable evaluation for a nodule of 
the left lung field. 

7.  Entitlement to a compensable evaluation for hemorrhoids. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1991 to December 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection for a right 
knee disability, a left knee disability, spasms of the left 
leg, and the issue of entitlement to a compensable evaluation 
for a nodule of the left lung field will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a current 
diagnosis of a disability manifested by chest pain.  

2.  The veteran's service connected Crohn's disease is 
productive of no more than moderate symptoms.  

3.  The veteran's service connected hemorrhoids are 
productive of no more than mild to moderate symptoms.  




CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a disability manifested by chest pain is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The criteria for an evaluation in excess of 10 percent 
for Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.114, Code 7323 
(1999). 

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.114, Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Chest Pains

The veteran contends that he has developed a chronic 
disability manifested by chest pains.  He states that he will 
experience a sudden, sharp pain over his sternum, which will 
last from two to five minutes.  

The service medical records show that the veteran was seen in 
February 1996 for complaints of three episodes of sharp chest 
pain since December 1995.  The episodes would have an acute 
onset, and then gradually resolve over the next half hour.  
Following examination, the diagnosis was pleuralgia.  

The veteran was afforded an electrocardiogram in February 
1996.  He had a normal sinus rhythm, with a rightward axis.  
The assessment was borderline electrocardiogram.  

March 1996 service medical records show that the veteran was 
afforded a follow up visit for his complaints of chest pain.  
He stated that there had been no more chest pain.  

A summary of an August 1997 Medical Evaluation Board 
examination was negative for a cardiac abnormality, and for 
any complaints or findings concerning chest pain.  

The veteran was afforded a VA examination in September 1998.  
He stated that his pains began in 1995 as sudden, sharp pains 
over the sternum while he was sitting.  There had been no 
diaphoresis, dyspnea, or radiation of pain.  He was treated 
for indigestion, without relief.  He also had an 
electrocardiogram that was reported as borderline.  The 
veteran stated that he continued to have episodes of chest 
pain, not associated with any activity.  They lasted from two 
to five minutes.  On examination, the cardiovascular 
examination was normal, as was an electrocardiogram.  The X-
ray study of the chest revealed that the cardiac silhouette 
was not enlarged.  The impression was abnormal 
electrocardiogram, by history.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a disability manifested by chest pain.  He was 
seen for chest pains on one occasion in service in February 
1996, with a diagnosis of pleuralgia.  His pains had resolved 
by March 1996.  There was no diagnosis of a disability 
manifested by chest pains on the August 1997 examination 
conducted by the Medical Evaluation Board.  The only 
impression concerning the veteran's complaints at the 
September 1998 VA examination was an abnormal 
electrocardiogram, by history.  This does not constitute a 
diagnosis of a chronic disability manifested by chest pains, 
or even an accurate description of the electrocardiogram, 
which was actually considered to have been borderline.  The 
veteran has not submitted any other medical evidence to 
establish the existence of a current disability manifested by 
chest pains.  Therefore, absent a showing of a current 
disability, the veteran's claim is not well grounded and must 
be denied.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).


II. Increased Evaluation

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist the veteran in the development of these 
claims.  White v. Derwinski, 1 Vet. App. 519 (1991); Godwin 
v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability must be considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court), has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


Crohn's Disease

The record shows that entitlement to service connection for 
Crohn's disease was established in a July 1998 rating 
decision.  A 10 percent evaluation was assigned for this 
disability, effective from December 9, 1997.  The 10 percent 
evaluation currently remains in effect. 

The rating code does not contain a specific listing for 
Crohn's disease.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The veteran's 
disability is evaluated under the rating code for ulcerative 
colitis.  

Ulcerative colitis that is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication such as liver abscess, is evaluated as 100 
percent disabling.  Severe ulcerative colitis with numerous 
attacks a year and malnutrition, and only fair health during 
remissions is rated as 60 percent disabling.  Moderately 
severe symptoms with frequent exacerbations are evaluated as 
30 percent disabling.  Moderate symptoms with infrequent 
exacerbations are rated as 10 percent disabling.  38 C.F.R. 
§ 4.114, Code 7323. 

The veteran was afforded a VA examination in September 1998.  
He stated that Crohn's disease had initially been diagnosed 
in August 1997.  He had first sought treatment following five 
or six weeks of diarrhea.  After a diagnosis was established, 
he was begun on medication.  Currently, he continued to have 
diarrhea, but this varies in frequency.  He stated that he 
was working, and that this disease had not interfered with 
his job.  He had lost considerable weight at one point, but 
had gained it back.  On examination, the veteran was well-
developed and well-nourished, and in no acute distress.  The 
abdominal examination was normal.  The diagnostic impression 
was Crohn's disease.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for Crohn's disease is not demonstrated.  The 
veteran is well nourished, and has regained his normal 
weight.  He reports that this disease had not interfered with 
his job.  He continues to have episodes of diarrhea, but 
these vary in frequency.  The Board finds that this 
symptomatology more nearly resembles those contemplated by a 
moderate disability, which merits continuation of the 10 
percent evaluation currently in effect.  38 C.F.R. §§ 4.7, 
4.114, Code 7323.  


Hemorrhoids

Entitlement to service connection was established in the July 
1998 rating decision.  A zero percent evaluation was assigned 
for this disability, which currently remains in effect.  

External or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures are evaluated as 20 
percent disabling.  Hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences are evaluated as 10 percent disabling.  
Mild or moderate hemorrhoids are evaluated as zero percent 
disabling.  38 C.F.R. § 4.114, Code 7336.

At the September 1998 VA examination, the veteran stated that 
his hemorrhoids were discovered during the investigation to 
determine the cause of his diarrhea.  He said that he would 
have occasional episodes of blood on his stool.  On 
examination, the findings and the impression included 
internal hemorrhoids and skin tags.  

The Board finds that entitlement to a compensable evaluation 
for hemorrhoids has not been demonstrated.  In order to 
receive a 10 percent evaluation, the veteran's hemorrhoids 
must be large or thrombotic, irreducible, have excessive 
redundant tissue, or have frequent recurrences.  These 
symptoms were not shown on the September 1998 examination, or 
described to the examiner by the veteran at that time.  
Therefore, the veteran's hemorrhoids are productive of no 
more than mild to moderate symptoms, which warrants 
continuation of the zero percent evaluation now in effect.  
38 C.F.R. §§ 4.7, 4.114, Code 7336.  


ORDER

Entitlement to service connection for a disability manifested 
by chest pain is denied.

Entitlement to an evaluation in excess of 10 percent for 
Crohn's disease is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied. 
REMAND

The veteran contends that he has developed disabilities of 
the right and left knee due to active service, as well as a 
disability manifested by spasms of the left leg.

At the September 1998 VA examination, the impression was 
arthritis of both knees, secondary to Crohn's disease.  While 
the veteran has not specifically contended that he is 
entitled to service connection on a secondary basis, the 
Board notes that a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  As noted above, 
service connection is in effect for Crohn's disease.  
Therefore, as there is a current diagnosis of a bilateral 
knee disability, and a medical opinion relating the veteran's 
disability to his service connected Crohn's disease, the 
veteran's claims for entitlement to service connection for 
disabilities of the right and left knee are well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 
5 Vet. App. 91,92 (1993), see also Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

Similarly, the September 1998 VA examination includes an 
impression of left leg spasm, questionably related to Crohn's 
disease.  As there is a current diagnosis of left leg spasm, 
and a medical opinion raising the possibility of a 
relationship between the veteran's claimed disability to his 
service connected Crohn's disease, the veteran's claim for 
entitlement to service connection for spasm of the left leg 
is well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grottveit v. Brown, 5 Vet. App. 91,92 (1993).

Upon further review of the September 1998 VA examination by 
the Board, several discrepancies become apparent.  The 
impression included arthritis of both knees secondary to 
Crohn's disease.  However, no abnormality of the knees were 
found on the examination, and the X-ray study was negative 
for evidence of arthritis.  Again, although the September 
1998 VA examination contains an impression of left leg spasm, 
the objective portion of the examination is negative for 
findings concerning a disability manifested by left leg 
spasms.  Therefore, the Board believes that an additional VA 
examination is required in order to clarify the discrepancies 
between the findings of the examination and the impressions 
of the examiner, and to confirm or deny the presence of knee 
disabilities and a disability manifested by left leg spasms.  

The veteran contends that he is entitled to a compensable 
evaluation for his service connected nodule of the left lung 
field.  This disability is evaluated under the rating code 
for benign neoplasms of the respiratory system.  The rating 
code provides that these disabilities are to be evaluated 
using an appropriate respiratory analogy.  38 C.F.R. § 4.97, 
Code 6820.  

A review of the record indicates that the veteran has not 
been evaluated under an appropriate respiratory code, as 
required by 38 C.F.R. § 4.97, Code 6820.  As service medical 
records dated March 1996 show that the veteran's disability 
is most likely consistent with sequela of a prior 
granulomatous disease, the Board finds that the rating code 
for eosinophilic granuloma of the lung is an appropriate code 
for an analogous rating.  This disability is evaluated 
according to the findings of pulmonary function testing, 
including measurements of Forced Vital Capacity (FVC), and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97, Code 
6828 (1999).  The veteran has been denied entitlement to a 
compensable evaluation for his nodule of the left lung on the 
basis that no disability has been demonstrated.  However, the 
veteran has not been afforded pulmonary function testing to 
determine whether or not there is any impairment.  Therefore, 
the Board finds that the veteran should be afforded an 
additional VA examination to determine the current severity 
of his service connected nodule of the left lung field.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all relevant records.  Therefore, 
in order to assist the veteran in the development of all 
facts pertinent to his claim, the Board finds that these 
issues should be remanded to the RO for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for his claimed bilateral knee 
disabilities, his claimed spasms of the 
left leg, and his service connected 
nodule of the left lung since December 
1997.  After securing any necessary 
release(s), the RO should obtain these 
records and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination or an examination 
by any specialists deemed necessary to 
determine the nature and etiology of his 
claimed right and left knee disabilities, 
and spasms of the left leg.  All 
indicated tests and studies should be 
conducted, and the results made available 
to the examiner for review.  The claims 
folder, including all records obtained 
pursuant to the above request, should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and study 
of the veteran's medical history as 
contained in the claims folder, the 
examiner(s) should attempt to express the 
following opinions:  1) Does the veteran 
currently have a disability of the right 
knee and/or the left knee?  If the answer 
is affirmative for either knee, please 
note what portion of the evidence 
establishes the existence of the 
disability.  2) If the veteran is found 
to have a disability of the right and/or 
left knee, is this disability 
etiologically related to active service?  
Is this disability etiologically related 
to or aggravated by the veteran's service 
connected Crohn's disease?  3) Does the 
veteran currently have a disability of 
the left leg manifested by spasms?  If 
so, what is the diagnosis of this 
disability?  4)  If the veteran is 
determined to have a disability of the 
left leg manifested by spasms, is this 
disability etiologically related to 
active service?  Is it etiologically 
related to or aggravated by the veteran's 
service connected Crohn's disease?  If 
any of these questions are medically 
impossible to answer with reasonable 
certainty, this should be stated along 
with an explanation.  The examiner should 
provide a complete explanation including 
reasons and bases for all opinions.  

3.  The veteran should be afforded a VA 
respiratory examination to determine the 
current severity of his service connected 
nodule of the left lung.  All indicated 
tests and studies necessary for the 
evaluation of this disability should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The veteran's service connected 
nodule of the left lung must be evaluated 
under all applicable codes.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
containing all laws and regulations not 
previously provided, and given the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 


- 13 -


